DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2-7, 9-13 and 14-18  is/are rejected under 35 U.S.C. 103 as being unpatentable over US 3,543,510 to J Kaufman Jr (Kaufman) 

With regards to claim 1, Kaufman discloses An internal combustion engine (Fig.7), comprising: 
an exhaust conduit (tailpipe 14’) having an exhaust port (“E”)  fluidically coupled to ambient fluid (The examiner notes: that “E” is a tail pipe of an exhaust system which exhausts to the ambient environment, further see col. 1 line 54-61 the exhaust eventually vents to the atmosphere), the exhaust conduit having an internal cross-sectional area (“CSA” see Fig.7 Annotated below);
[AltContent: arrow][AltContent: rect][AltContent: textbox (D)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (E)][AltContent: textbox (A)][AltContent: arrow][AltContent: textbox (CSA)][AltContent: arrow]
    PNG
    media_image1.png
    304
    486
    media_image1.png
    Greyscale

 an engine cylinder (engine 10 has an engine cylinder see col. 5 line 22-26) fluidically coupled to the exhaust conduit (manifold 16’ which connects to tail pipe 14’ is fluidically coupled to engine, since manifold 16 collects the exhaust produced by the engine); and 
a fluidic amplifier (“A” see Annotated Fig.7 above)  comprising a convex surface (120) and disposed within the exhaust conduit, the amplifier fluidically coupled to the engine cylinder (Examiner notes: the amplifier A is in fluid communication with exhaust gases expelled by the engine cylinder, see col. 9 line 18-26), the amplifier further fluidically coupled to a source of primary fluid (air), the amplifier configured to introduce the primary fluid and at least a portion of fluid from the engine cylinder to the exhaust port; (see col.9 line 18-40, the air is supplied through conduits 126 and further mixed with exhaust gas).  
Further regarding claim limitation “Convex surface is positioned such that the primary fluid flows over the convex area” is not explicitly taught by Kaufman.
However At the time claimed invention was filed it would have been obvious to an artisan of ordinary skill that the convex surface 120 recieves the flow of air via 128 and thus flow over the surface 120.
With regards to claim 3, Kaufman discloses wherein the amplifier comprises:
a diffusing structure (122, see Fig.7) coupled to the convex surface (Examiner Notes: As shown in Fig.7 both venture structures 120 and 122 are fluidly connected by the exhaust and air that is being mixed); 
and an intake structure (rigid conduits 126, see Fig.7) coupled to the convex surface and configured to introduce to the diffusing structure the primary fluid (“outer venture 122 enhance the mixing of air inducted by the inner venturi 120 with exhaust gases, see col. 9 line 37-39), wherein the diffusing structure (122) comprises a terminal end (TE, see Annotated Fig. 7 below)  configured to provide egress from the amplifier for the introduced primary fluid and fluid from the engine cylinder (venturi section 122 is provided with an opening “egress” to further mix exhaust gases with air, see col. 9 line 37-39). 
[AltContent: textbox (TE)][AltContent: arrow]
    PNG
    media_image1.png
    304
    486
    media_image1.png
    Greyscale


	
With regards to claim 4, Kaufman discloses the convex surface includes a plurality of recesses (venturi apertures 128, see Fig.7 and col. 9 line 25-26)  . 
With regards to claim 5, Kaufman discloses the amplifier (A) is configured to introduce the primary fluid in a pulsed manner at a predetermined frequency:
Examiner Notes: The specification of the current application does not provide a metric or what specifically amounts to “pulsed manner” or the numeric value of “Frequency”. The interpretation of Claim limitation “pulsed manner” as an amount of air being introduced and the “predetermined frequency” is being interpreted as period of introduction of air by venturi effect. 
 Kaufman discloses that the velocity of exhaust gas is what draws in the air into the venturi, thus a period when air is drawn is when engine is on and velocity/operation status of the engine is enough to induce a venturi effect, see col. 7 line 46-61. 
With regards to claim 7, Kaufman discloses method of enhancing the performance of an internal combustion engine (engine 10), the engine having an exhaust conduit (tailpipe 14’, see Fig.7) including an exhaust port (E, see annotated Fig.7 below) fluidically coupled to ambient fluid (The examiner Notes: that “E” is a tail pipe of an exhaust system which exhausts to the ambient environment, further see col. 1 line 54-61 the exhaust eventually vents to the atmosphere) and having an internal cross-sectional area (“CSA” see Fig.7 Annotated below);
[AltContent: arrow][AltContent: textbox (E)][AltContent: arrow][AltContent: textbox (A)][AltContent: rect][AltContent: arrow][AltContent: textbox (CSA)][AltContent: arrow]
    PNG
    media_image1.png
    304
    486
    media_image1.png
    Greyscale

 the engine further having a cylinder fluidically coupled to the exhaust conduit (engine 10 has an engine cylinder see col. 5 line 22-26, and the engine connects the engine cylinders to the manifold 16’ which is coupled to tailpipe 14’, see Fig.7), the method comprising the steps of: 
positioning a fluidic amplifier (A, see Annotated Fig.7 above) within the exhaust conduit (as shown in Fig.7 the amplifier is within the conduit), such that the amplifier is fluidically coupled to the engine cylinder (the engine receives exhaust gases from the engine cylinder); and fluidically coupling a source of primary fluid (air) to the amplifier, the amplifier configured to introduce the primary fluid and at least a portion of fluid from the engine cylinder to the exhaust port (see col.9 line 18-40, the air is supplied through conduits 126 and further mixed with exhaust gas)


Further regarding claim limitation “Convex surface is positioned such that the primary fluid flows over the convex area” is not explicitly taught by Kaufman.
However At the time claimed invention was filed it would have been obvious to an artisan of ordinary skill that the convex surface 120 recieves the flow of air via 128 and thus flow over the surface 120.
With regards to claim 9, Kaufman discloses wherein the amplifier comprises:
 	a diffusing structure (122, see Fig.7) coupled to the convex surface (Examiner Notes: As shown in Fig.7 both venture structures 120 and 122 are fluidly connected by the exhaust and air that is being mixed); 
	and an intake structure (rigid conduits 126, see Fig.7) coupled to the convex surface and configured to introduce to the diffusing structure the primary fluid (“outer venture 122 enhance the mixing of air inducted by the inner venturi 120 with exhaust gases, see col. 9 line 37-39), wherein the diffusing structure (122) comprises a terminal end (TE, see Annotated Fig. 7 below)  configured to provide egress from the amplifier for the introduced primary fluid and fluid from the engine cylinder (venturi section 122 is provided with an opening “egress” to further mix exhaust gases with air, see col. 9 line 37-39). 
[AltContent: textbox (TE)][AltContent: arrow]
    PNG
    media_image1.png
    304
    486
    media_image1.png
    Greyscale


With regards to claim 10, Kaufman discloses the convex surface includes a plurality of recesses (venturi apertures 128, see Fig.7 and col. 9 line 25-26)  . 
With regards to claim 11, Kaufman discloses the amplifier (A) is configured to introduce the primary fluid in a pulsed manner at a predetermined frequency:
Examiner Notes: The specification of the current application does not provide a metric or what specifically amounts to “pulsed manner” or the numeric value of “Frequency”. The interpretation of Claim limitation “pulsed manner” as an amount of air being introduced and the “predetermined frequency” is being interpreted as period of introduction of air by venturi effect. 
Kaufman discloses that the velocity of exhaust gas is what draws in the air into the venturi, thus during a period when air is drawn is when engine is on and velocity/operation status of the engine is enough to induce a venturi effect, see col. 7 line 46-61. 
With regards to claim 13, Kaufman discloses A vehicle  (Fig.7), comprising: 
an exhaust conduit (tailpipe 14’) having an exhaust port (“E”)  fluidically coupled to ambient fluid (The examiner notes: that “E” is a tail pipe of an exhaust system which exhausts to the ambient environment, further see col. 1 line 54-61 the exhaust eventually vents to the atmosphere), the exhaust conduit having an internal cross-sectional area (“CSA” see Fig.7 Annotated below);
[AltContent: rect][AltContent: arrow][AltContent: textbox (E)][AltContent: arrow][AltContent: textbox (A)][AltContent: arrow][AltContent: textbox (CSA)][AltContent: arrow]
    PNG
    media_image1.png
    304
    486
    media_image1.png
    Greyscale

 an engine chamber (engine 10 has an engine cylinder see col. 5 line 22-26, which inherently includes a chamber in order to combust and produce the exhaust gases) fluidically coupled to the exhaust conduit (manifold 16’ which connects to tail pipe 14’ is fluidically coupled to engine, since manifold 16 collects the exhaust produced by the engine); and 
a fluidic amplifier (“A” see Annotated Fig.7 above)  disposed within the exhaust conduit, the amplifier fluidically coupled to the engine cylinder (Examiner notes: the amplifier A is in fluid communication with exhaust gases expelled by the engine chamber, see col. 9 line 18-26), the amplifier further fluidically coupled to a source of primary fluid (air), the amplifier configured to introduce the primary fluid and at least a portion of fluid from the engine cylinder to the exhaust port; (see col.9 line 18-40, the air is supplied through conduits 126 and further mixed with exhaust gas).  
Further regarding claim limitation “Convex surface is positioned such that the primary fluid flows over the convex area” is not explicitly taught by Kaufman.
However At the time claimed invention was filed it would have been obvious to an artisan of ordinary skill that the convex surface 120 recieves the flow of air via 128 and thus flow over the surface 120.
With regards to claim 15, Kaufman discloses wherein the amplifier comprises:
a diffusing structure (122, see Fig.7) coupled to the convex surface (Examiner Notes: As shown in Fig.7 both venture structures 120 and 122 are fluidly connected by the exhaust and air that is being mixed); 
and an intake structure (rigid conduits 126, see Fig.7) coupled to the convex surface and configured to introduce to the diffusing structure the primary fluid (“outer venture 122 enhance the mixing of air inducted by the inner venturi 120 with exhaust gases, see col. 9 line 37-39), wherein the diffusing structure (122) comprises a terminal end (TE, see Annotated Fig. 7 below)  configured to provide egress from the amplifier for the introduced primary fluid and fluid from the engine chamber (venturi section 122 is provided with an opening “egress” to further mix exhaust gases with air, see col. 9 line 37-39). 
[AltContent: textbox (TE)][AltContent: arrow]
    PNG
    media_image1.png
    304
    486
    media_image1.png
    Greyscale


With regards to claim 16, Kaufman discloses the convex surface includes a plurality of recesses (venturi apertures 128, see Fig.7 and col. 9 line 25-26)  . 
With regards to claim 17, Kaufman discloses the amplifier (A) is configured to introduce the primary fluid in a pulsed manner at a predetermined frequency:
Examiner Notes: The specification of the current application does not provide a metric or what specifically amounts to “pulsed manner” or the numeric value of “Frequency”. The interpretation of Claim limitation “pulsed manner” as an amount of air being introduced and the “predetermined frequency” is being interpreted as period of introduction of air by venturi effect. 
 Kaufman discloses that the velocity of exhaust gas is what draws in the air into the venturi, thus a period when air is drawn is when engine is on and velocity/operation status of the engine is enough to induce a venturi effect, see col. 7 line 46-61. 
Claims 6, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 3,543,510 to J Kaufman Jr (Kaufman) in view of US 4,418,532 to Momose et al. (Momose) 
With regards to claim 6, 12 and 18, Kaufman does not disclose:
	Wherein the primary fluid source comprises atleast one mechanically or turbine driven compressor
	Momose discloses a compressor 13 adapted to be driven by the engine and to generate a pressurized air supplied via conduit 12 to ejector 6 in order to reduce exhaust back pressure and a supercharger pipe 14 to supply pressurized gas to the engine 1.
At the time claimed invention was filed it would have been obvious to an artisan of ordinary skill to include compressor 13 into the engine of Kaufman, combine the teachings of Momose with Kaufman, since this would enable the practitioner of the primary reference to practice the advantage of increasing the performance of the engine of Kaufman by generating more power by supplying the pressurized air into the engine.
Further at the time claimed invention was filed it would have been obvious to an artisan of ordinary skill to include supplying of pressurized air from the compressor 13 into  engine of Kaufman, combine the teachings of Momose with Kaufman, since this would enable the practitioner of the primary reference to practice the advantage of reduce pumping losses and decreasing back pressure during part throttle operation, see col. 1 line 33-39 of Momose.

Response to Arguments
Applicant's arguments filed 02/04/2022 have been fully considered but they are not persuasive. 
Applicant Argument:
	Cited references fail to teach or suggest the limitations recited in amended claim 1.
Examiner Response:
	Applicant Argument is considered however they are not persuasive.  As cited in the current rejection above, the prior at shows the limitation “primary fluid flow over the convex surface” as shown by the annotated figures above. As such claim rejection is maintained.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY AYALA DELGADO whose telephone number is (571)270-3452.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANTHONY AYALA DELGADO/Primary Examiner, Art Unit 3746